ORDER

PER CURIAM.
Charles Morris (“defendant”) appeals the judgment of his conviction of four counts of first degree statutory sodomy and two counts of sexual misconduct involving a child. Defendant claims the trial court erred in denying his motion to suppress statements and in admitting evi*560dence regarding his statements to police. Defendant also argues the trial court erred in denying his motion to suppress physical evidence and in admitting evidence of cards found in his closet.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).